Citation Nr: 1214899	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  08-07 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a left femur stress fracture.  

2.  Entitlement to service connection for upper respiratory infections.  

3.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of a left ankle sprain.  

4.  Entitlement to an initial disability evaluation in excess of 10 percent for residuals of right stress fracture.  

5.  Entitlement to an initial compensable disability evaluation for sinusitis.  

6.  Entitlement to an initial disability evaluation in excess of 10 percent for allergic rhinitis.  

7.  Entitlement to a compensable disability evaluation for scoliosis prior to July 26, 2010.

8.  Entitlement to a disability evaluation in excess of 10 percent for scoliosis from July 26, 2010.  

9.  Entitlement to an initial disability evaluation in excess of 30 percent for asthma.  

10.  Entitlement to an initial disability evaluation in excess of 10 percent for right knee patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from July 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Houston, Texas.  

With regard to the issue of a higher evaluation for scoliosis, the Board notes that the RO granted service connection for scoliosis in an August 2006 rating determination and assigned a noncompensable disability evaluation.  Thereafter, the Veteran perfected this issue.  In an October 2011 rating determination, the RO increased the Veteran's disability evaluation from 0 to 10 percent and assigned an effective date of July 26, 2010.  As a result of the RO's actions, the Board has listed the issue as such on the title page of the decision.  

The issues of higher evaluations for right knee patellofemoral pain syndrome and asthma are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran has not been shown to have residuals of a left femur fracture.  

2.  The Veteran's left ankle sprain results in no more than moderate limitation of motion.

3.  The Veteran's residuals of right foot stress fracture cause no more than moderate impairment. 

4.  The Veteran's allergic rhinitis is symptomatic and productive of recurrent nasal congestion but it is not manifested by polyps; there has been no demonstration of sinusitis resulting in two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting. 

5.  For the time period prior to July 26, 2010, the Veteran's scoliosis revealed normal flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees, with normal neurologic findings.

6.  For the time period beginning July 26, 2010 the Veteran's scoliosis is shown to have forward flexion of the thoracolumbar spine to greater than 60 degrees; the combined range of motion for the thoracolumbar spine is greater than 120 degrees; and there has been no demonstration of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, with no evidence of neurological abnormalities.  


CONCLUSIONS OF LAW

1.  Residuals of a left femur fracture were not incurred in or aggravated by service nor may they be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The criteria for an initial evaluation in excess of 10 percent for a left ankle sprain have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45 4.71a, Codes 5270, 5271 (2011). 

3.  The criteria for an initial evaluation in excess of 10 percent for residuals of a right foot stress fracture have not been met at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.57, 4.59, 4.71a, Diagnostic Code 5284 (2011). 

4.  The criteria for an evaluation in excess of 10 percent for allergic rhinitis and sinusitis have not been met at any time.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.97, Diagnostic Codes 6510, 6522 (2011)

5.  The criteria for a compensable disability evaluation for scoliosis prior to July 26, 2010, have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235-5243 (2011).

6.  The criteria for an evaluation in excess of 10 percent for scoliosis subsequent to July 26, 2010, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235-5243.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. 

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 494-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson v. West, 12 Vet. App. 247, 253 (1999) (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b). 

Lay persons are not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, supra; see Grover v. West, 12 Vet. App. 109, 112 (1999). 

The Board may not reject the credibility of the veteran's lay testimony simply because it is not corroborated by contemporaneous medical records.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Chronic diseases, such as arthritis, will be presumed to have been incurred in service if it had become manifest to a degree of ten percent or more within one year of the Veteran's separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

A review of the record reveals that the Veteran sustained a left femur stress fracture during boot camp in 2004.  X-rays taken of the femur in September 2004 revealed a healing left femoral stress fracture.  There were no further complaints or findings related to the left femur stress fracture in service.  

At the time of an April 2006 VA examination, the Veteran reported that he had developed a left femur stress fracture approximately one year ago.  The injury occurred during hiking.  The leg started throbbing due to the excessive weight of over 100 pounds.  He stated that he had had pain in this area for the past year.  The pain occurred constantly.  He rated the pain level as a 10.  He reported that the pain was elicited by physical activity and movement.  It was relieved by Motrin.  He noted that he required bed rest with the pain.  

Physical examination of the left femur was within normal limits.  X-rays revealed no abnormalities in the left femur.  The examiner stated that with regard to the left femur, there was no diagnosis because there was no pathology to render a diagnosis.  

There have been no findings of femur fractures in any VA or private treatment records associated with the claims folder subsequent to the VA examination.  The Board does observe that in a March 2008 private treatment record, the Veteran was noted to have had a history of left femur stress fracture.  No residual disability was indicated.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110; see Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the United States Court of Appeals for Veterans Claims interpretation of section 1110 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed). 

The United States Court of Appeals for the Federal Circuit has held that for purposes of showing a current disability, there must be evidence of the disability at the time of the claim for VA compensation, as opposed to sometime in the past.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

While the Board notes that the Veteran was found to have a left femur fracture in service, this healed with no residuals as evidenced by the normal findings on examination and x-ray in April 2006.  Moreover, there has been no evidence submitted subsequent to service demonstrating that the Veteran has residuals from his inservice left femur stress fracture.  As to the March 2008 private treatment record noting a history of a left femur fracture with pain, the Board observes that this is not a diagnosis of a disability, rather a notation of a prior injury.  

While the Veteran may be competent to report that he has pain in his left femur area, he has not been shown to have the requisite training or credentials needed to ascertain whether he currently has residuals of his inservice left femur fracture.  

The competent evidence, consisting of the results of the VA examinations and post service treatment records, is to the effect that the Veteran does not currently have residuals of a left femur fracture.  While the Board notes that the Veteran has reported having pain in the left femur area, pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  Simply stated, no disability is indicated. 

The Board has considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) which held that the requirement that there be evidence of a current disability in a service connection claim is satisfied by evidence showing that the Veteran had such a disability at the time he filed claim for compensation, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Board's adjudication of the claim.  In the current case, the Veteran has not been shown to have residuals of a left femur fracture in any treatment records submitted in conjunction with his claim or at the time of any VA examination.  The Veteran was made aware of the necessity to submit such evidence and has not done so.

There is no current competent evidence of residuals of a left femur stress fracture.  The preponderance of the evidence is against the claim, reasonable doubt does not arise, and the claim is denied.

Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21. 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Disability of the musculoskeletal system is the inability to perform normal working movement with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion, and a part which becomes disabled on use must be regarded as seriously disabled.  Functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is to be considered in evaluating the degree of disability, but a little-used part of the musculoskeletal system may be expected to show evidence of disuse, through atrophy, the condition of the skin, absence of normal callosity, or the like.  38 C.F.R. § 4.40. 

The provisions of 38 C.F.R. § 4.45 contemplate inquiry into whether there is crepitation, limitation of motion, weakness, excess fatigability, incoordination, impaired ability to execute skilled movements smoothly, pain on movement, swelling, deformity, or atrophy of disuse. Instability of station, disturbance of locomotion, and interference with sitting, standing, and weight-bearing are also related considerations. 

It is the intention of the rating schedule to recognize actually painful, unstable, or malaligned joints, due to healed injury, as at least minimally compensable.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995) (indicates that pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain may be the basis for a rating for a disability rated based on limitation of motion, regardless of whether or not the limitation of motion specified in the Diagnostic Code criteria is shown).

Diagnostic Code 5003 (5010) provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  

In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups.  Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned.  Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id. 

Left Ankle

Diagnostic Code 5271 provides for a 10 percent rating for moderate limitation of motion of the ankle and a 20 percent rating for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II. 

Ankylosis of the ankle in plantar flexion at less than 30 degrees warrants a 20 percent rating.  A 30 percent rating is warranted if the ankylosis is in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  A 40 percent rating is warranted if there is ankylosis of the ankle in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5270. 

A review of the record reveals that at the time of his April 2006 VA examination, the Veteran reported that he could not weight bear for an extended time period.  He had stiffness so it was usually hard to move.  He also noted having redness inside and outside of the ankle.  He further indicated that he could not stand or walk for a long period of time.  He had constant pain in the ankle which he rated as 10/10.  He stated that the pain could be elicited with physical activity.  It was relieved by rest.  He could function without medication.  He noted having incapacitating episodes four times per month.  The Veteran was not receiving any treatment for this condition and there was no functional impairment as a result of this condition, providing evidence against this claim.  

Physical examination of the ankle showed no signs of edema, effusion, weakness, tenderness, redness, heat, abnormal movement or guarding of movement.  There was no deformity.  The Veteran had normal range of motion of 20 degrees of dorsiflexion and 45 degrees of plantar flexion.  He had pain at 20 degrees of dorsiflexion.  Left ankle x-rays were within normal limits.  The examiner rendered a diagnosis of left ankle sprain.  The objective factors were pain on dorsiflexion of the ankle with normal appearance, including on x-rays.

At the time of a July 2010 VA examination, the Veteran reported having pain and instability in the left ankle.  The pain was primarily over the anterior aspect of the left ankle.  The Veteran denied any history of fracture or dislocation of the ankle.  He stated that the condition had become progressively worse.  The Veteran reported taking medication, using a bracing, and limiting his activity.  Response to treatment was reported as fair.  The Veteran noted having giving way, instability, pain, and stiffness.  He also reported having decreased speed of joint motion.  There was no deformity or incoordination.  There were also no locking episodes or episodes of dislocation or subluxation.  There was also no effusion.  The Veteran noted having swelling and tenderness.  There were no flare-ups of joint disease and no findings of arthritis.  The Veteran was able to stand more than one hour but less than three hours.  He could walk more than 1/4 mile but less than 1 mile.  He noted always using a brace.  

Physical examination revealed an antalgic gait.  There was no evidence of abnormal weight bearing.  There was also no bone loss.  Tenderness was present over the lateral malleolus, and there was instability, weakness, and guarding.  Instability was noted to be mildly positive on drawer testing.  There was no tendon abnormality or angulation.  Range of motion revealed dorsiflexion to 10 degrees and plantar flexion to 20 degrees.  There was no additional limitation of motion with repetition.  There was also no ankylosis.  There was no joint prosthesis in the ankle joint.  

The examiner indicated that the Veteran had been unemployed for the past year and that he had previously had employment with the border patrol.  The examiner rendered a diagnosis of left ankle sprain with mild instability.  The examiner stated that the left ankle had no impact on activities of daily living other than a moderate impact on sports participation.  

The Board notes that the Veteran has complained of ankle pain at the time of each VA examination.  However, the VA examiners have indicated that there is no additional loss of motion with repetitive use.  The objective medical findings made at the time of the VA examinations do not reveal clinical objective pathology of functional loss due to pain, limitation of motion, weakness, etc., which would permit assignment of a higher evaluation under these criteria.  Specifically, loss of functioning arising from pain and weakness has not been shown to be or described as marked at the time of any VA examination.  The Board further notes that there has been no demonstration of ankylosis.  

While the Board notes that the Veteran has indicated that he has constant pain in his left ankle and that his left ankle disorder warrants a higher disability evaluation, the competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation of motion.

It is important for the Veteran to understand that without some problem associated with this disability, a 10 percent evaluation could not be justified.  As such, based on the evidence, an evaluation in excess of 10 percent for a left ankle sprain is not warranted.

Right Foot Stress Fracture

DC 5284 provides the rating criteria for other injuries of the foot.  A 10 percent rating is assigned for moderate injury and 20 and 30 percent ratings are assigned for moderately severe and severe foot injuries, respectively.  See 38 C.F.R. § 4.71a, DC 5284.

At the time of his April 2006 VA examination, the Veteran reported having constant pain in his right foot, which he rated as 10/10.  The pain could be elicited by physical activity and stress.  It was relieved by rest.  The Veteran indicated that he had pain, weakness, stiffness, and fatigue at rest.  He also noted having pain, weakness, stiffness and fatigue with walking and standing.  

Physical examination of the right foot revealed painful motion and tenderness.  The Veteran had limitation with standing and walking.  He did not require any type of support with his shoes.  X-rays of the right foot were within normal limits.  The examiner rendered a diagnosis of status post fracture of the right foot with healing.  The objective factors were tenderness and painful motion of the right foot.  Calluses were noted on the foot with normal x-rays.  

At the time of his July 2010 VA examination, the Veteran reported having pain over the lateral aspect of the foot.  He did not note having swelling, heat, redness, stiffness, fatigability, weakness, or lack of endurance.  Location of the pain was in the lateral foot.  There were no flare-ups of joint disease.  He could walk more than 1/4 mile but less than 1 mile.  He did not use any assistive devices.  

Physical examination of the right foot revealed no evidence of swelling, instability, weakness, or abnormal weight bearing.  There was evidence of painful motion and tenderness.  There was pain with motion of the midfoot and tenderness over the midfoot and the lateral three metatarsals.  The examiner rendered a diagnosis of right foot stress fracture.  He noted that it had no effect on activities of daily living with the exception of moderate impact on exercise and prevention of sports participation.  

The Board finds that overall, the competent medical evidence of record shows no more than moderate disability.  Additionally, the VA examination reports show that joint function has not been shown to be additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  As such, there is no basis for granting a rating in excess of 10 percent under the provisions of.  38 C.F.R. §§ 4.40, 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Moreover, the Veteran himself has reported that he has no weakness, stiffness, swelling, heat, redness, giving way, lack of endurance, locking, fatigability, or dislocation from the joint, providing factual evidence against his own claim.  

While the Board notes that the Veteran has indicated that he has constant pain in his right foot and that his right foot disorder warrants a higher disability evaluation, the competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 10 percent for limitation of motion based upon the appropriate codes governing limitation of motion.

Accordingly, the Board finds that the criteria for entitlement to an original rating greater than 10 percent for residuals of a right foot stress fracture are not met.  The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Sinusitis/Rhinitis

Under Diagnostic Code 6510, a 10 percent disability evaluation is warranted for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent evaluation is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  In the note section following the criteria, an incapacitating episode was defined as one requiring bed rest and treatment by a physician. 

Under Diagnostic Code 6522, a 10 percent disability evaluation is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A 30 percent evaluation is warranted for allergic or vasomotor rhinitis with polyps.

At the time of his April 2006 VA examination, the Veteran reported that he was suffering from sinusitis on a constant basis.  He stated that he was not incapacitated during the attacks.  The Veteran noted having headaches with the sinus attacks.  No antibiotic treatment was needed for the sinusitis.  The Veteran stated that he suffered from interference with breathing through his nose, hoarseness of the voice, and shortness of breath.  The symptoms occurred every day, especially in the evening.  There was no functional impairment resulting from this.  

Physical examination revealed nasal obstruction with 65 percent blockage in the right nostril and 80 percent blockage in the left nostril.  There were findings of swelling with mild erythema in the nares.  There was no rhinitis present and no sinusitis.  Sinus x-rays were within normal limits.  The examiner rendered a diagnosis of sinusitis and allergic rhinitis.  He reported that the subjective factors were that the symptoms were constant with associated symptoms of headaches, difficulty breathing from the nose, and shortness of breath.  The objective factors were nasal obstruction with swelling with erythema in the nares.  There was no finding of bacterial rhinitis.  

At the time of the Veteran's August 2010 VA examination, he was noted to have a runny nose and post nasal drip.  He reported being treated symptomatically.  The Veteran denied a history of sinusitis.  He stated that his condition was intermittent with remissions.  He reported that his symptoms had been stable.  There was no history of surgery or hospitalization, trauma, neoplasm, nasal allergy, osteomyelitis, or sinusitis.  The current rhinitis symptoms were excess nasal mucous and sneezing.  The Veteran had no current sinus symptoms.  He reported occasional breathing difficulty.  

Physical examination revealed no signs of nasal obstruction and no septal deviation.  There was no permanent hypertrophy or turbinates from bacterial rhinitis.  Rhinoscleroma was not present.  There was no granulomatosis.  The examiner rendered diagnoses of allergic rhinitis and suspected sinusitis, not found.  The Veteran was noted to have denied a history of sinusitis and there was no record of recent treatment.  

The criteria for a rating in excess of 10 percent for the veteran's service-connected rhinitis is not warranted.  As noted above, the next highest (30 percent) rating is warranted for allergic/vasomotor rhinitis when polyps are present.  There were no findings of polyps on either VA examination and the private and VA treatment records associated with the claims folder also contain no such findings.  Thus, the criteria for an evaluation in excess of 10 percent for allergic rhinitis have not been met at any time.  38 C.F.R. § 4.97, Diagnostic Code 6522.

As to the sinusitis issue, the Board notes that the Veteran was not found to have sinusitis at the time of the most recent VA examination.  Moreover, the Veteran denied having a history of sinusitis.  Furthermore, the evidence of record does not demonstrate that the Veteran has had sinusitis resulting in two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  Therefore, the criteria for a compensable disability evaluation have not been met at any time.  

While the Board notes that the Veteran has indicated that it is his belief that a higher disability evaluation is warranted, the competent medical evidence reflects consideration of the Veteran's complaints.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  An evaluation in excess of 10 percent for allergic rhinitis with sinusitis is not warranted.  

Scoliosis

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows: 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease 

Unfavorable ankylosis of the entire spine:  100 percent

Unfavorable ankylosis of the entire thoracolumbar spine:  50 percent

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine:  40 percent

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine:  30 percent 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis:  20 percent.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height:  10 percent

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, General Rating Formula for Disabilities and Diseases of the Spine (2011). 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows: 

With incapacitating episodes having a total duration of at least six weeks during the past 12 months:							 60 

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months:				40 

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months: 			20 

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months: 				10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

At the time of his April 2006 VA examination, the Veteran reported that he had been suffering from scoliosis for approximately six months.  He noted having stiffness which made it hard to bend.  He also reported weakness which made it  difficult for him to carry weight.  The spine condition did not cause any pain.  The Veteran stated that he was not receiving any treatment for this condition.  He noted having incapacitating episodes as often as three times per month which lasted three days.  He had had 4 incidents of incapacitation in the last year which totaled five days.  He stated that he could not sit for a long time.  He was not working when he developed this condition.   

Physical examination revealed that the Veteran's gait and posture were within normal limits.  He did not require an assistive device for ambulation.  Examination of the thoracolumbar spine revealed no evidence of radiating pain on movement with no evidence of muscle spasm.  There was also no evidence of tenderness.  Straight leg raising test was negative.  There was no ankylosis of the lumbar spine.  Range of motion was as follows:  flexion to 90 degrees, extension to 30 degrees, right and left lateral flexion to 30 degrees, and right and left rotation to 30 degrees.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  X-rays for the lumbar spine were noted to be within normal limits.  Neurological examination of the lower extremities revealed motor function within normal limits.  Sensory function was also noted to be within normal limits.  The right and left lower extremity reflexes were 2+ for knee and ankle jerk.  

The examiner rendered a diagnosis of mild scoliosis.  The subjective factors were weakness and stiffness in the back.  The objective factors were mild scoliosis on examination but not x-ray.  Range of motion for the spine was reported as normal, providing highly probatative evidence against this claim.  

At the time of a July 2010 VA examination, the Veteran reported the onset of back pain without injury and denied all radicular symptoms.  He also denied having abnormal sensation and weakness in the lower extremities.  The Veteran reported using NSAIDs.  He also stated that he self-limited activity due to the pain.  He denied having received any injections.  The Veteran stated that the condition had become progressively worse.  

Physical examination resulted in the Veteran reporting that he had no urinary incontinence, urinary urgency, urinary retention, nocturia, fecal incontinence, constipation, erectile dysfunction, numbness, paresthesia, leg or foot weakness, falls, or unsteadiness.  

The Veteran noted having symptoms of fatigue, decreased motion, stiffness, weakness, spasm, and spine pain.  The pain was over the midline of the spine and L5, it was equal on both sides of the spine.  The Veteran described the pain as moderate and stated that it occurred on a constant and daily basis.  There was no radiation of the pain.  

Inspection of the spine revealed a normal posture and head position with symmetry in appearance.  There was no Gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  There was also no thoracolumbar spine ankylosis and no spasm, atrophy, guarding, pain with motion, or weakness of the thoracolumbar sacrospinalis.  Tenderness was present.  Range of motion revealed flexion to 65 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 25 degrees.  There was no objective evidence of pain on range of motion testing.  Following repetitive motion there was no objective evidence of pain and no additional limitation, providing more highly probative evidence against this claim.  

Neurological examination revealed normal findings on all studies, including vibration, position sense, pain or pinprick, and light touch.  There was no dysesthesias.  Motor examination was 5/5 with normal muscle tone and no muscle atrophy.  

The examiner rendered a diagnosis of thoracolumbar scoliosis, mild lumbar sprain/strain.  He stated that the effect on occupational activities was pain and indicated that no activities of daily living were affected.  

Time Period Prior to July 26, 2010

The Board is sympathetic to the beliefs of the Veteran that a compensable disability evaluation should be warranted for his scoliosis prior to July 26, 2010; however, the medical findings reported prior to this time, to include the results of the April 2006 VA examination, reveal no impairment of the lumbar spine.  The Board has accorded more probative value to the observations of the skilled professional.  Ranges of motion reported at the time of the April 2006 VA examination revealed normal flexion to 90 degrees, extension to 30 degrees, left and right lateral flexion to 30 degrees, and rotation to the right and left to 30 degrees.  There was also no decrease of motion or pain with repetitive motion.  Thus, a compensable disability evaluation would not be warranted under the applicable codes.

The normal neurologic findings support a finding that no additional rating could be awarded on the basis of neurologic impairment. 

While the Veteran reported that his back problems had led to periods of incapacitation, the treatment records show no periods of physician prescribed bed rest as is required for an increased evaluation and the Veteran has not indicated that he was ordered to bedrest by any physician, VA or private.  Hence, an increased rating cannot be provided under the formula for rating intervertebral disc disease.

Time Period Subsequent to July 26, 2010

The July 2010 VA examination showed the Veteran to have forward flexion of 65 degrees and a combined range of motion greater than 120 degrees.  Even with consideration of functional factors there is no additional loss of motion.  38 C.F.R. § 4.40, 4.45, 4.59.  While the Veteran has complained of pain, the VA examiner specifically found that there was no additional limitation of motion due to pain. 

The Veteran was also found to have a normal spine contour and gait and no muscle spasm.  He thus does not meet the criteria for an evaluation in excess of 10 percent under the General Formula for Diseases and Injuries of the Spine. 

The normal neurologic findings support a finding that no additional rating can be awarded on the basis of neurologic impairment. 

While the Veteran has reported that his back problems have led to periods of incapacitation, the treatment records show no periods of physician prescribed bed rest as is required for an increased evaluation.  Hence, an increased rating cannot be provided under the formula for rating intervertebral disc disease.

Although the Board notes that the Veteran has indicated that the symptomatology associated with his scoliosis warranted increased evaluations for both periods of time, the competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report his symptoms, but the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion possibly caused by fatigue, weakness and flare-ups, which was not shown to be present, neither the actual range of motion nor the functional limitation warrants evaluations greater than those that were currently assigned based upon the appropriate codes governing limitation of motion.

Accordingly, the Board finds that the criteria for entitlement to ratings greater than those currently assigned are not met.  The preponderance of the evidence is against the Veteran's claim and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Extraschedular Consideration

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's left ankle, right foot stress fracture, allergic rhinitis and sinusitis, and scoliosis manifestations are contemplated by the rating schedule.  While the Veteran has been unemployed for a period of time, there has been no indication that these disabilities cause marked interference with employment.  None of the disabilities have required any recent periods of hospitalization.  No other exceptional factors have been reported.  As such, the criteria for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).  Further, there is nothing in this record that would support any indication that the Veteran is unemployed because of his service connected disabilities.  Therefore, the issue of a total rating (TDIU) is simply not found to be raised by the record in light of the facts of this case.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As it relates to the claim of service connection for residuals of a left femur stress fracture, the VCAA duty to notify was satisfied by notice given to the Veteran in an April 2006 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claim relating to the left femur stress fracture and of the division of responsibilities between VA and a claimant in developing an appeal.  While the letter did not inform the Veteran of the evidence needed to establish a disability rating and effective date, this is essentially moot as service connection is being denied.  

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here service, VA and private treatment records have been obtained.  Furthermore, the Veteran was afforded a VA examination in conjunction with his claim.  Information obtained from the examination is sufficient to properly rate the Veteran's claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The remaining issues arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

However, the VCAA duty to notify was satisfied by notice given to the Veteran in conjunction with the April 2006 letter that fully addressed all notice elements.  The letter provided information as to what evidence was required to substantiate the claims.  

Based on the foregoing, adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist the Veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011); see Golz v. Shinseki, 590 F.3d 1317, 1320 (2010).  

Here, service records, VA records, and private medical records have been obtained.  Furthermore, the Veteran was afforded several VA examinations in conjunction with his claims.  38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011). 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See, Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements as well as those from his representative are of record.  The Board has carefully considered such statements and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim. 

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for residuals of a left femur stress fracture is denied. 

An initial disability evaluation in excess of 10 percent for residuals of a left ankle sprain is denied. 

An initial disability evaluation in excess of 10 percent for residuals of right foot stress fracture is denied. 

An initial compensable disability evaluation for sinusitis is denied. 

An initial disability evaluation in excess of 10 percent for allergic rhinitis is denied. 

A compensable disability evaluation for scoliosis prior to July 26, 2010, is denied. 

A disability evaluation in excess of 10 percent for scoliosis from July 26, 2010, is denied.  

REMAND

As it relates to the Veteran's claim of service connection for upper respiratory infections, the Board notes that he was seen for and diagnosed with upper respiratory infections on several occasions in service.  The Board further observes that the April 2006 VA examiner, while indicating that there was no pathology for upper respiratory infections went on to describe other symptoms that were present in the diagnosis section.  

To clear up any discrepancy, the Veteran should be afforded a VA examination to determine the nature of any current upper respiratory infections, including residuals thereof, and their relationship, if any, to his period of service.  

As it relates to the Veteran's claims for higher evaluations for right knee patellofemoral pain syndrome and asthma, the Board notes that the last comprehensive VA examination afforded the Veteran with regard to either of these disorders was in April 2006.  The Veteran has indicated that the symptomatology associated with each of these disorders is more severe than the current rating disability that has been assigned.  The Board further notes that the Veteran has submitted treatment records subsequent to the performance of the April 2006 VA examination which show a possible worsening of both conditions.  VA is obliged to afford a veteran a contemporaneous examination where there is evidence of an increase in the severity of the disability.  VAOPGCPREC 11-95 (1995).  The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current upper respiratory infection and/or residuals thereof (if any).  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner for review and the examiner should note such review in the report.  Following examination, the examiner must render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current upper respiratory infection (if any), or residuals thereof, is related to the Veteran's period of service.  Complete detailed rationale must be provided for any opinion that is rendered.  

2.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected right knee disorder.  The claims folder must be made available to the examiner for review and the examiner should note such review in his report.  All indicated tests and studies, including X-rays, should be performed and all findings must be reported in detail. 

The examiner should report the ranges of knee motion in degrees.  The examiner should also report whether the right knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms. 

3.  The RO/AMC should schedule the Veteran for a comprehensive VA examination to determine the current nature and severity of his service-connected asthma condition.  The examination should include pulmonary function tests and take note of current medications; the frequency of medical care for exacerbations, if any; and the frequency of treatment with systemic (oral or parenteral) corticosteroids or immuno-suppressive medications, if any.  The claims folder and a copy of this remand must be made available to and be reviewed by the examiner in connection with the examination. 

4.  The RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board. See Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After undertaking any other development deemed appropriate, the RO/AMC should readjudicate the remaining issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case containing all pertinent laws and regulations and afforded an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


